DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.  	Claims 1 and 4-9, renumber as 1-7 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Bell, III et al. (US 2010/0311028 A1) teaches A virtual reality system, (“Referring to FIGS. 1-2, a system 12 is used for simulating a bone implant surgery having a display 39 and a controller 38.  … The haptic feedback device 10 is capable of providing an individual virtual access to a three-dimensional ("3D") environment. Such haptic devices may serve as surgical dental educational or training tools providing a user the ability to practice procedures within a virtual environment using a virtual dental implant surgical simulator or system 12.” [0019-0020]) Bell, III also teaches memory configured to receive and store original patient-specific medical data; (“The actual digital imaging data may be stored within the storage module 28. The storage module 28 also may include data relating to nonphysical properties of a specific patient, such as a patient's medical history, known allergies, and illnesses. In another example, storage module 28 may include information pertaining to a patient's treatment plan or procedure. The processor 36 will access the data contained within the storage module 28 and provide the user access to this data using the virtual dental implant surgical simulator 12.” [0034]) Bell, III further teaches a headset configured to present the original patient-specific medical data as a first three-dimensional visual image to a user; (“The haptic feedback device 10 is capable of providing an individual virtual access to a three-dimensional ("3D") environment.” [0020] “the display may be head mounted such that the virtual image may be presented on a display screen located on a virtual reality helmet, eyeglasses, or other headgear. This allows the user to perform the surgical simulation while in a complete virtual world.” [0022]) Bell, III teaches at least one hand unit comprising at least one sensor to receive first input from the user applying a virtual medical device to the original patient-specific medical data; (“A hand-held haptic device 10 or multiple haptic devices are used to control the simulated surgical tool to perform the simulated bone implant surgery. The controller 38 interacts with the hand-held haptic device or devices 10.” [0019] “The haptic feedback device 10 allows a user to touch and manipulate virtual objects within the virtual environment. Preferably, the device 10 will have an outward appearance and general feel of the type of surgical instrument typically used to perform the desired dental surgical procedure. Features of the drill or other instruments represented by the haptic device 10 requiring an on/off or variable degrees/speeds of operation can be controlled via a mouse, keyboard or foot controlled devices.” [0023]) Bell, III also teaches a processor configured to receive the original patient-specific medical data, and to receive the first input, (“The processor 36 is connected to haptic device 10 by connector 22, receives information from the haptic device 10, and processes the information to be presented on the display 39.” [0029]) Prior art by Kim (US 2014/0272863 A1) teaches generate updated patient-specific medical data as a function of the original patient-specific medical data and the first input; (“User input received in step 408 may be transmitted to one or the headset is further configured to present the updated patient-specific medical data as a second three-dimensional visual image; (“When a simulation is running, one or more rendering engines may generate a graphical user interface displaying in real-time three-dimensional models of the surgical environment reflecting tool movement, tissue movement, and changes in various tissues during surgery. For example, in a segmental resection of an organ, one or more rendering engines can show a portion of an organ being removed, while in a procedure requiring the total removal of soft tissue, one or more rendering engines can show in real-time an updated surgical environment absent the removed soft tissue.” [0051] “embodiments of a graphical user interface may have a head-mounted display toggle 1310 to allow a user to change the view displayed on a connected head-mounted display” [0056]) Kim further teaches the processor is further configured to compute a metric as a function of the updated patient-specific medical data and a standard; (“location information may be transmitted to one or more rendering engines and one or more metrics engines, which may be configured to grade the user-provided input of an incision or tool placement location in comparison to a predetermined optimal incision or tool placement location; however, it may be recognized that the input received in step 702 may be transmitted to any number of connected engines as desired. In step 706, one or more rendering engines may generate machine-readable instructions for displaying a graphical user interface showing a surgical environment with the incision or tool placement received in step 702. The one or more rendering engines may transmit the machine-readable instructions generated in step 706 to a processing system in step 708, which may cause one or more connected visual output devices to display a graphical user interface reflecting the user-selected incision or tool placement according to the machine-readable instructions generated in step 706.” [0045] “A parameter panel 1602 may be configured to show data related to a desired parameter, such as efficiency, dexterity, or any other parameter to be graded during a simulation. For example, in an exemplary embodiment where metrics are displayed for a simulated laparoscopic procedure, parameters can include the amount of time and motion expended during a simulation, comparisons of the user's resection to an optimal resection, amount of force imparted during the simulation, the amount of tissue damage, number of times an instrument went out of view, and comparisons of tool placement and instrument selection to an optimal placement and selection. In an exemplary embodiment, parameter panel 1602 may have one or more parameter data panels 1606, which may contain the name of a sub-parameter, a visual representation of a user's performance as compared to a perfect or the headset is further configured to present the metric to the user. (“Menu 1304c may be configured to allow a user to begin and end data gathering and metrics calculation for users performing a simulated surgical procedure using graphical user interface 1300. It may be recognized that any number of desired menus 1304 may be displayed in panel 1302. In further embodiments, a camera selection 1306 may be displayed to a user to allow the selection of any desired camera from a set of one or more cameras connected to a virtual reality surgical simulator system. Embodiments of a graphical user interface may further have a camera mode toggle 1308. Camera mode toggle 1308 may be configured to allow a user to change whether a camera is free to move or is slaved to another device. Still further, embodiments of a graphical user interface may have a head-mounted display toggle 1310 to allow a user to change the view displayed on a connected head-mounted display.” [0056]).
However, claims 1 and 4-9 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “the patient-specific data about a musculoskeletal structure of the patient includes patient-specific data about a bone of the patient, and the first three-dimensional visual image comprises a virtual bone, and wherein the first input is from the user applying the virtual medical device to perform a treatment or repair operation to the virtual bone.”.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619